IN THE MATTER OF THE PETITION                        *   IN THE
FOR REINSTATEMENT OF
RICHARD MARK PAVLICK                                 *   COURT OF APPEALS
TO THE BAR OF MARYLAND
                                                     *   OF MARYLAND

                                                     *   Misc. Docket AG No. 39

                                              *          September Term, 2021
                                          ORDER

       Upon consideration of Bar Counsel’s Motion to Vacate Reinstatement and

Petitioner’s Verified Answer to Motion to Vacate Reinstatement, filed in the above-

captioned case, it is this 16th day of June, 2022,


       ORDERED, by the Court of Appeals of Maryland, a majority concurring, that the

Motion be, and hereby is, GRANTED; and it is further


       ORDERED, that this Court’s Order of January 12, 2022 reinstating Richard Mark

Pavlick to the practice of law be, and hereby is, VACATED; and it is further


       ORDERED, that, pursuant to Maryland Rule 19-752(m), the discipline that was in

effect when the order reinstating Richard Mark Pavlick was entered—namely, that by order

entered August 31, 2015, Petitioner was indefinitely suspended from the practice of law

with the right to petition for reinstatement in 60 days—be and is hereby reimposed; and it

is further


       ORDERED, that Richard Mark Pavlick be, and hereby is, indefinitely suspended

from the practice of law in the State of Maryland with the right to reapply no sooner than
60 days from the date of this order and the indefinite suspension shall become effective on

the date of this order; and it is further


       ORDERED, that the Clerk of the Court shall remove the name Richard Mark

Pavlick from the register of attorneys in this Court and certify that fact to the Trustees of

the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in

this State in accordance with Maryland Rule 19-761(b).


                                              /s/ Matthew J. Fader
                                                   Chief Judge